DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 1 does not illustrate the claimed structural elements recited in the instant claims; and Fig, 2 does not provide the Examiner with any additional guidance how the structure should be interpreted in view of the claimed language.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition, claim 9, recites an anode insulator and claim 10 recites a cathode insulator, it is noted that these structural elements are not illustrated in the figures provided. The specification indicates the insulator is used to insulate the anode/cathode. Thus, Examiner has used this interpretation to illustrate these elements in the prior art, as it being interpreted as a separator, which is used to insulate the anode and cathode.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2,and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “in tight contact” in claims 1, 2 and 4is a relative term which renders the claim indefinite. The term “in tight contact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what is meant by in tight contact, i.e. how tight does this have to be? Applicant may overcome this rejection by providing additional guidance on how what in tight contact means and amending the language to indicate the level of tightness the Applicant is seeking to claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US6060194A (Lindner) and further in view of US20150171462A1 (Hong).

Regarding claim 1, Lindner teaches a button shaped cell [abs]. Lindner teaches a button-type battery, comprising: 
a package assembly including: 
a battery cup [fig. 1 #8] including a sealing base and a sealing wall connected with each other, the sealing base and the sealing wall together forming a battery reservoir, and part of the sealing wall being recessed inwards in a direction to the battery reservoir so as to form a locking boss [illustrated below in annotated fig. 1 and 2]; 
a sealing plastic ring clamped onto the sealing wall [col. 2 lines 10-16]; and 
a battery cover [col. 1 line 61-62; casing] including a cap [#1; top lid] and a sealing edge connected with each other, part of the sealing edge [col. 2 line 45-48; edge] being accommodated in the sealing plastic ring [#4; col. 2 line 43-45] and the locking boss [#9; retaining tabs] being pressed against the part of the sealing plastic ring, so that the part of the sealing plastic ring is in tight contact with the sealing edge [col. 2 lines 4-6; 55-60]; and 
Lindner is silent with respect to a cell assembly including a rolled cell and an electrode tab, the rolled cell being disposed in the battery reservoir, the electrode tab being connected to the rolled cell and also connected to the sealing base and the cap respectively.
Hong teaches an electrode assembly [abs]. Hong teaches a rolled cell as depicted below in annotated Fig. 3a. And in Fig. 7b, Hong illustrates the rolled cell is connected to the sealing base and cap plate [0117]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindner in view of Hong, as Hong teaches the cell assembly is used for a cylindrical casing which is similar to a button type battery. Thus, incorporating the structure of Hong in a button type battery would provide a reasonable expectation of success as these are known battery assembly units in this field of endeavor. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   



    PNG
    media_image1.png
    545
    407
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    548
    466
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    412
    751
    media_image3.png
    Greyscale

Regarding claim 2, Lindner teaches wherein the locking boss specifically includes a plurality of locking protrusions [fig 2 #9; col. 2 lines 55-60; 65-67], each of the locking protrusions being pressed against the part of the sealing plastic ring so that the part of the sealing plastic ring is in tight contact with the sealing edge.

Regarding claim 3, Lindner teaches the button-type battery according to claim 2, wherein each of the locking protrusions is equally distributed on the sealing wall [illustrated above in claim 1 #9].

Regarding claim 4, Lindner teaches the button-type battery according to claim 1, wherein the sealing plastic ring comprises a plastic circumference of the sealing wall and a U-shaped accommodating ring connected with each other [fig. 1], the part of the sealing edge being accommodated in the U-shaped accommodating ring, the locking boss being pressed against part of the plastic circumference of the sealing wall, so that the part of the plastic 

Regarding claim 5, Lindner teaches wherein the plastic circumference of the sealing wall and the U-shaped accommodating ring are of an integrally formed structure [depicted in claim 1; col. 1 line 60-66; i.e. sealed in a gas tight manner, thus integrally formed].

Regarding claim 6, modified Lindner teaches the button-type battery according to claim 1. Lindner is silent with respect to wherein the cell assembly further includes a central post located in a clearance hole provided in the rolled cell, an end of the central post being pressed against the electrode tab. Hong teaches a central post, i.e. #210 rolled core fig.4. [0089-0090]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindner in view of Hong, as this is a known structural element for a rolled cell and having the rod like structure enables the battery to have a cooling channel and therefore, heat accumulated at the centers of batteries 200 and 300 may be efficiently dissipated, thermal equilibrium of the batteries 200 and 300 may be maintained, and thus heat-resistance of the batteries 200 and 300 may be improved [0089-0090; 0120].

Regarding claim 7,  modified Lindner teaches the button-type battery according to claim 6, wherein the clearance hole is located at the middle of the rolled cell [fig. 3a].

Regarding claim 8, modified Lindner teaches the button-type battery according to claim 6, wherein the electrode tab specifically includes an anode tab and a cathode tab, the anode tab being connected to the rolled cell and the cap respectively, the cathode tab being connected to the rolled cell and the sealing base respectively, and the central post including a front post and a rear post connected with each other, the front post being pressed against the anode tab, and the rear post being pressed against the cathode tab [these are all illustrated in annotated fig 3a above in claim 1]. Further, Hong teaches in para 0117 and 0118, the rolled cell (anode and cathode) are connected to the cap plate and sealing base; 0124-0125]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindner in view of Hong, as Hong teaches the cell assembly is used for a cylindrical casing which is similar to a button type battery. Thus, incorporating the structure of Hong in a button type battery would provide a reasonable expectation of success as these are known battery assembly units in this field of endeavor. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  


Regarding claim 9, modified Lindner teaches the button-type battery according to claim 8. Lindner is silent with respect to wherein an anode insulator is provided between the front post and the anode tab. Hong teaches an anode insulator, i.e #110- separator, which is an electric insulation layer, provided on each side of the cathode and anode [fig. 3b; 0085]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindner in view of Hong, as Hong teaches the recited structural elements [electrodes and insulators] are used in the cell assembly for a cylindrical casing which is similar to a button type battery. Thus, incorporating the structure of Hong in a button type battery would provide a reasonable expectation of success as these are known battery assembly units in this field of endeavor. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  

As noted above, in the drawing objection section, the insulator layers are not illustrated in the figures provided in the instant specification. The specification indicates the insulators are used to insulate the anode/cathode respectively, which the separator of Hong does taught in 0085. Thus, it is the Examiner’s position, this limitation is met as the insulation layers in the prior art and the instant specification provide the same function.

Regarding claim 10, modified Lindner teaches the button-type battery according to claim 8. Lindner is silent with respect to wherein a cathode insulator is provided between the rear post and the cathode tab. Hong teaches an insulator, i.e #110- separator, which is an electric insulation layer, provided on each side of the cathode and anode [fig. 3b; 0085]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindner in view of Hong, as Hong teaches the recited structural elements [electrodes and insulators] are used in the cell assembly for a cylindrical casing which is similar to a button type battery. Thus, incorporating the structure of Hong in a button type battery would provide a reasonable expectation of success as these are known battery assembly units in this field of endeavor. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
As noted above, in the drawing objection section, the insulator layers are not illustrated in the figures provided in the instant specification. The specification indicates the insulators are used to insulate the anode/cathode respectively, which the separator of Hong does taught in 0085. Thus, it is the Examiner’s position, this limitation is met as the insulation layers in the prior art and the instant specification provide the same function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907. The examiner can normally be reached 8:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729